Dear Commissioner Asprodites:
We have received your recent letter finding fault with this office's September 7, 2001, opinion which stated that the West Carroll Parish School Board was not a "master meter system" as defined by and in LSA-R.S. 30:503(12).  You further said in your letter that you, as Commissioner of Conservation, had the authority under the provisions of LSA-R.S. 30:557(G) to establish a statewide pipeline safety system.
Initially, let me emphasize that I and this office are fully concerned with the safety of our schools and its students.  Our September 7, 2001 opinion, however, was narrow in scope and dealt only with the legislative intent of R.S. 30:503(12).  Your capacity to regulate pipelines under R.S. 30:557(G) and other authorities was not at issue.
Dennis Vidrine's memorandum dated January 13, 1993 points out, that the 1992 amendment to R.S. 30:503(12) conspicuously includes the words "for resale."  Because the West Carroll Parish School Board does not resell natural gas through its pipeline system, the legislature apparently meant to exclude it and like systems from the reach of the amended statute.
Had the legislature inserted the words "for distribution" in place of "for resale", the perceivable intent would have been different. Also, our earlier opinion assumed that the West Carroll Parish School Board does not in fact resell gas through its pipeline system.
Again, this office's opinion of September 7, 2001, had limited application, dealing only with the likely legislative intent of R.S.30:503(12).  We trust our letter today places our earlier opinion in proper perspective regarding your statutory right to regulate natural gas pipelines throughout the state.
Sincerely
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: H. CHARLES GAUDIN ASSISTANT ATTORNEY GENERAL
RPI:HCG/bgc
Date Released: May 30, 2002